Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00575-CV

                                     Charles Victor WILLIAMS,
                                              Appellant

                                                    v.

                                         Scott STILES, et al.,
                                               Appellees

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-06819
                             Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 10, 2018

DISMISSED FOR WANT OF PROSECUTION

           A copy of appellant’s notice of appeal was filed in this court on August 16, 2018. On that

date, the clerk of the court notified appellant in writing that a filing fee for the appeal in the amount

of $205 was required to be paid. On September 7, 2018, this court ordered appellant to provide

written proof that either: (1) the $205 filing fee was paid to this court, or (2) the appellant is entitled

to appeal without paying the filing fee for the appeal. The order noted that the record contains no

evidence that appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP.

P. 5, 20.1. Appellant was advised that failure to respond within the time provided would result in
                                                                                    04-18-00575-CV


the appeal being dismissed for failure to pay the filing fee. TEX. R. APP. P. 5, 42.3(c). To date,

appellant has not paid the filing fee for the appeal. Accordingly, the appeal is dismissed for want

of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c). Costs of the appeal are taxed against

appellant.

                                                 PER CURIAM




                                               -2-